DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
	This action is in response to applicant’s Preliminary Amendment filed on 04/28/2021. Claims 1-8 have been cancelled. Claims 9-18 have been added. Currently, claims 9-18 are pending. 

Information Disclosure Statement
	The information disclosure statement submitted on 04/28/2021 and 05/21/2021 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
	Claims 9-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 8, the best arts found during the examination process, Matsumura (JP 2008252491 A) and Sun (US 20190229952 A1), disclose a radio receiving system for a vehicle, the radio receiving system comprising a radio antenna configuration for receiving radio signbal from a stationary radio transmitter, a car-to-car (C2C) module configurated for communicating with one or more vehicles over, WLAN antenna, a maximum ratio combining (MRC) module, demodulator, digital to analog conversion (ADC) but fail to disclose, suggest or imply details 
Therefore, claims 9 and 10 are allowed.
Consider claims 11 and 13, each contains similar allowable subject matters as indicated above; therefore, claims 11-18 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645